FILE COPY


                                  M A N D A T E

TO THE 25TH DISTRICT COURT of LAVACA COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 28th day of May,
2015, the cause upon appeal to revise or reverse your judgment between

MICHAEL W. STAGGS,                                                              Appellant,
                                            v.
THOMAS SIMPER AND DEBBIE
SIMPER,                                                                         Appellees.
CAUSE NO. 13-13-00511-CV                                      (Tr.Ct.No. 08-11-21038-CV)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered, in

part, and affirmed, in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED, IN PART, and AFFIRMED, IN PART.                   Costs of the appeal are

adjudged fifty percent against appellant and fifty percent against appellees.

      We further order this decision certified below for observance.


                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 11th day of August, 2015.




                                                 Cecile Foy Gsanger, CLERK